Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/17/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-24 are pending.

Pending claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art Tajima et al. (JP2008006709A) teaches a transfer foil comprising a base material, two release layers, a transfer layer, an ‘another layer’ and an adhesive layer in the order thereof (Fig. 1, abstract, [0012], [0013], [0019], [0020] and [0021]).  The transfer foil meets the claimed hot-stamping foil, the base material meets the claimed carrier, the transfer layer meets the claimed laminated optical structure and the ‘another layer’ corresponds to the claimed sinking control layer.  Tajima teaches the adhesive layer comprises a heat adhesive polyester resin and microsilica [0021], wherein a thickness of the adhesive layer is smaller than the particle diameter of the microsilica [0026].  The microsilica meets the claimed spacer and the heat adhesive polyester resin meets the claimed resin component.  However, Tajima does not teach or suggest (1) the ‘another layer’ is a sinking control layer which contains a soft resin and a deformation limiting agent as recited in claim 1, and (2) the ‘another layer’ is a sinking control layer, wherein a sinking amount of the microsilica after a thermal transfer pressing is 20-60% of a sinking amount of the microsilica during overload thermal pressing as recited in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BS
April 8, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785